

 S2893 ENR: Library of Congress Sound Recording and Film Preservation Programs Reauthorization Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 2893IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize the sound recording and film preservation programs of the Library of Congress, and
 for other purposes.1.Short titleThis Act may be cited as the Library of Congress Sound Recording and Film Preservation Programs Reauthorization Act of 2016.2.Sound recording preservation programs(a)National Recording Preservation BoardSection 133 of the National Recording Preservation Act of 2000 (2 U.S.C. 1743) is amended by striking through fiscal year 2016 and inserting through fiscal year 2026.(b)National Recording Preservation Foundation(1)ReauthorizationSection 152411(a) of title 36, United States Code, is amended by striking through fiscal year 2016 an amount not to exceed and inserting through fiscal year 2026 an amount not to exceed the lesser of $1,000,000 or.(2)Number of members of Board of DirectorsSection 152403(b)(2) of title 36, United States Code, is amended—(A)in subparagraph (A), by striking nine directors and inserting 12 directors; and(B)in subparagraph (C), by striking six directors each place it appears and inserting 8 directors.3.Film preservation programs(a)National Film Preservation BoardSection 112 of the National Film Preservation Act of 1996 (2 U.S.C. 179v) is amended by striking through fiscal year 2016 and inserting through fiscal year 2026.(b)National Film Preservation FoundationSection 151711(a)(1)(C) of title 36, United States Code, is amended by striking through 2016 and inserting through 2026.Speaker of the House of RepresentativesVice President of the United States and President of the Senate